Name: Commission Regulation (EC) No 1403/2001 of 10 July 2001 determining to what extent applications for import rights for calves not exceeding 80 kilograms lodged pursuant to Regulation (EC) No 1128/1999 can be met
 Type: Regulation
 Subject Matter: EU finance;  means of agricultural production;  trade;  international trade
 Date Published: nan

 Avis juridique important|32001R1403Commission Regulation (EC) No 1403/2001 of 10 July 2001 determining to what extent applications for import rights for calves not exceeding 80 kilograms lodged pursuant to Regulation (EC) No 1128/1999 can be met Official Journal L 189 , 11/07/2001 P. 0012 - 0012Commission Regulation (EC) No 1403/2001of 10 July 2001determining to what extent applications for import rights for calves not exceeding 80 kilograms lodged pursuant to Regulation (EC) No 1128/1999 can be metTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1128/1999 of 28 May 1999 laying down detailed rules of application for a tariff quota for calves weighing not more than 80 kilograms originating in certain third countries(1), as amended by Regulation (EC) No 1096/2001(2), and in particular Article 5(1) thereof,Whereas:(1) Article 2(4) of Regulation (EC) No 1128/1999 provides for the quantities reserved for traditional importers to be allocated in proportion to their imports during the period 1 July 1997 to 30 June 2000.(2) Allocation of the quantities available to operators covered by Article 2(3)(b) of that Regulation is to be made in proportion to the quantities applied for. Since the quantities applied for exceed the quantities available, a fixed percentage reduction should be set,HAS ADOPTED THIS REGULATION:Article 1Every application for an import right for live animals of the bovine species not exceeding 80 kilograms shall be granted to the following extent:(a) 24,0591 % of the quantities imported within the meaning of Article 2(3)(a) of Regulation (EC) No 1128/1999;(b) 0,5549 % of the quantities applied for within the meaning of Article 2(3)(b) of Regulation (EC) No 1128/1999.Article 2This Regulation shall enter into force on 11 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 135, 29.5.1999, p. 50.(2) OJ L 150, 6.6.2001, p. 33.